981 A.2d 1078 (2009)
293 Conn. 937
Bonnie DUART
v.
DEPARTMENT OF CORRECTION.
SC 18476.
Supreme Court of Connecticut.
Decided October 14, 2009.
Leon M. Rosenblatt, West Hartford, in support of the petition.
Antoria D. Howard, assistant attorney general, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 116 Conn.App. 758, 977 A.2d 670 (2009), is granted, limited to the following issue:
"Whether the rule of Varley v. Varley, 180 Conn. 1, 428 A.2d 317 (1980), which *1079 requires a movant to demonstrate that the results at trial would have been different, applies to posttrial motions alleging knowing and deliberate discovery misconduct?"
NORCOTT and KATZ, Js., did not participate in the consideration of or decision on this petition.